DETAILED ACTION

1.	
This is in reply to an application filed on 03/18/2019. Claims 1-23 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3. 	
Claim Objection
Claims 1, and 23 are objected to, because these claims have typographical errors. The examiner suggests the following correction: 
Claims 1 and 23:
Replacement of “wherein a plurality of virtual documents is stored in the first database” with “wherein a plurality of virtual documents are stored in the first database”.

4.
Claim Rejections - 35 USC § 112
1)

1.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, because:
Claim 1 recites: “the validity of a first virtual document”, “identifying the database entry”, “the identified database entry”, and “confirming the validity of the virtual document”.
Claim 10 recites: “wherein the storage ID identifies the entry of the second database”, and “wherein the database entry of the second database”
Claim 14 recites: “wherein the communications interface is configured to communicate”.
Claim 15 recites: “the Bluetooth® address”
Claim 16 recites: “checking the signature of the first identifier stored in the identified database entry”.
Claim 18 recites: “wherein the database entry”.
Claim 23 recites: “checking the validity of a first virtual document”.

Examiner suggests the following correction: 
Claim 1: 
Replacement of “the validity of a first virtual document” with “a validity of a first virtual document”. 
Replacement of “identifying the database entry” with “identifying a database entry”.
Claim 14:
 Replacement of “wherein the communications interface is configured to communicate” with “wherein the first communication interface is configured to communicate”.
Claim 15:
Replacement of “the Bluetooth® address” with “a Bluetooth® address”.
Claim 16:
Replacement of “checking the signature of the first identifier stored in the identified database entry” with “checking a signature of the first identifier stored in the identified database entry”.
Claim 23:
Replacement of “checking the validity of a first virtual document” with “checking a validity of a first virtual document”.


 Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The language of the following limitation in claims 1 and 23 is confusing and unclear: “wherein the first computer system has access to a cryptographically secured second database, which comprises identifiers for pairings consisting of computer systems and the virtual documents of the first database, wherein the identifiers of the second database comprise a first identifier of a first pairing consisting of the mobile second computer system and the first virtual document”. Examiner suggests adding an active step such as receiving the transaction from the rule engine. Examiner interpreted the claims to the best of his knowledge.
2)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 limits the limitation of claim 10 instead of claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 











Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/AYOUB ALATA/Primary Examiner, Art Unit 2494